Exhibit C Schedule of Transactions in Shares The following tables set forth all transactions with respect to Shares effected in the last sixty days by the Reporting Persons, inclusive of any transactions effected through 4:00 p.m., New York City time, on September 4, 2014. All such transactions were portfolio rebalancing transactions. Marcato, L.P., Marcato and Richard T. McGuire III Transaction Date Transaction Security Shares/Options Bought (Sold) Unit Cost 08/01/2014 Buy Common Stock Marcato II, L.P., Marcato and Richard T. McGuire III Transaction Date Transaction Security Shares/Options Bought (Sold) Unit Cost 08/01/2014 Sell Common Stock Marcato International Master Fund, Ltd., Marcato and Richard T. McGuire III Transaction Date Transaction Security Shares/Options Bought (Sold) Unit Cost 08/01/2014 Buy Common Stock
